Exhibit 10.18

 



Precision Optics Corporation


 

CONFIDENTIAL

 

Memo

 

To:Dan Habhegger

From:Joe Forkey

Date:November 27, 2019 POC: 19-0062

Subject:Promotion to CFO



      _______________________________________________________________________________________________________________



In recognition of the quality and extent of the work you have done in the
roughly three months since you started at Precision Optics, I am pleased to
offer you the position of Precision Optics Corporation’s Chief Financial
Officer, effective December 2, 2019. If you accept this position, you will be
required to perform all duties of the Company’s CFO, including, but not limited
to, the following:

 

·Manage the Company’s Accounting department and all accounting related
activities

·Prepare monthly / quarterly / yearly financial statements

·Prepare SEC required filings, coordinate associated audits, and approve filings
as the Company’s Principal Accounting Officer

·Maintain and update accounting software systems

·Administer employee benefits

·Prepare budgets and forecasts

·Analyze Company sales, operations, margins, etc with the goal of improving
Company profitability

·Act as Corporate Secretary

·Support the CEO and Board of Directors in their interactions with investors and
shareholders

·Various other projects and duties as assigned by the Company CEO

 

If you accept this position, your annual salary will increase to $170,000. All
other benefits and compensation will remain the same.

 

This offer and your response are not meant to constitute a contract of
employment for a specific term. This means that you retain the right to
terminate your employment at any time and the Company will retain a similar
right. However, if your position in the Company is involuntarily terminated
within six (6) months after a “Change in Ownership” for a reason other than
“Cause”, the Company will give you six (6) months’ notice or payment in lieu of
notice at your then current salary rate.

 

If you agree to this promotion and the associated terms identified in this memo,
please sign and date below.

 

 



/s/ Daniel S. Habhegger                  

12/2/2019                   

 

Daniel S. Habhegger Date

 